 


 HR 1652 ENR: VOCA Fix to Sustain the Crime Victims Fund Act of 2021
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Seventeenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Sunday, the third day of January, two thousand and twenty-one 
H. R. 1652 
 
AN ACT 
To deposit certain funds into the Crime Victims Fund, to waive matching requirements, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the VOCA Fix to Sustain the Crime Victims Fund Act of 2021.   2.Comprehensive fix of Crime Victims Fund and compensation (a)Crime victims fundSection 1402 of the Victims of Crime Act of 1984 (34 U.S.C. 20101) is amended— 
(1)in subsection (b)— (A)in paragraph (4), by striking ; and and inserting a semicolon; 
(B)in paragraph (5)(B), by striking the period at the end and inserting ; and; and  (C)by adding at the end the following new paragraph: 
 
(6)any funds that would otherwise be deposited in the general fund of the Treasury collected pursuant to— (A)a deferred prosecution agreement; or 
(B)a non-prosecution agreement. ; and  (2)in subsection (e), by striking Director and inserting Director, except that renewals and extensions beyond that period may be granted at the discretion of the Attorney General.  
(b)Crime victim compensationSection 1403 of the Victims of Crime Act of 1984 (34 U.S.C. 20102) is amended— (1)in subsection (a)— 
(A)in paragraph (1), by striking 40 percent in fiscal year 2002 and of 60 percent in subsequent fiscal years and inserting 75 percent;  (B)in paragraph (2), by striking of 40 percent in fiscal year 2002 and of 60 percent in subsequent fiscal years;  
(C)by redesignating paragraph (3) as paragraph (4); and (D)by inserting after paragraph (2) the following new paragraph: 
 
(3)For the purposes of calculating amounts awarded in the previous fiscal year under this subsection, the Director shall not require eligible crime victim compensation programs to deduct recovery costs or collections from restitution or from subrogation for payment under a civil lawsuit. ;  (2)in subsection (b)(2) by striking authorities; and inserting authorities, except if a program determines such cooperation may be impacted due to a victim’s age, physical condition, psychological state, cultural or linguistic barriers, or any other health or safety concern that jeopardizes the victim's wellbeing;; and 
(3)in subsection (d)— (A)in paragraph (3), by striking ; and and inserting a semicolon; 
(B)in paragraph (4), by striking the period at the end and inserting ; and; and  (C)by adding at the end the following new paragraph: 
 
(5)the term recovery costs means expenses for personnel directly involved in the recovery efforts to obtain collections from restitution or from subrogation for payment under a civil law suit. .  3.Waiver of matching requirement (a)In generalSection 1404(a) of the Victims of Crime Act of 1984 (34 U.S.C. 20103(a)) is amended by inserting at the end the following new paragraph: 
 
(7) 
(A)Each chief executive may waive a matching requirement imposed by the Director, in accordance with subparagraph (B), as a condition for the receipt of funds under any program to provide assistance to victims of crimes authorized under this chapter. The chief executive shall report to the Director the approval of any waiver of the matching requirement. (B)Each chief executive shall establish and make public, a policy including— 
(i)the manner in which an eligible crime victim assistance program can request a match waiver; (ii)the criteria used to determine eligibility of the match waiver; and 
(iii)the process for decision making and notifying the eligible crime victim assistance program of the decision.. (b)National emergency waiverSection 1404(a) of the Victims of Crime Act of 1984 (34 U.S.C. 20103(a)), as amended by subsection (a), is further amended by inserting at the end the following new paragraph:  
 
(8)Beginning on the date a national emergency is declared under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to a pandemic and ending on the date that is one year after the date of the end of such national emergency, each chief executive shall issue waivers for any matching requirement, in its entirety, for all eligible crime victim assistance programs contracted to provide services at that time.. 4.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
